Citation Nr: 0018175	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1957 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating action denying entitlement 
to service connection for the cause of the veteran's death 
and entitlement to DIC under Section 1318 of Title 38 of the 
United States Code.  


FINDINGS OF FACT

1.  The veteran separated from service in February 1977.

2.  The veteran died on March [redacted], 1998 as a result of 
an intraoral handgun wound to the head.  

3.  Upon his demise service connection was in effect for the 
following disabilities: arteriosclerotic heart disease with 
postoperative coronary bypass graft; arteriosclerotic 
peripheral vascular disease of the lower extremities; 
abdominal aortic aneurysm; arthralgia of the low back; 
diabetes mellitus; and bilateral hearing loss and an 
incisional hernia.  

4.  The medical evidence does not create a nexus between the 
cause of the veteran's death and service or any service-
connected disability, nor does it indicate that his service-
connected disabilities hastened his demise. 

5.  Entitlement to individual unemployability was granted 
effective September 1, 1996.  The veteran was not 
continuously rated totally disabled due to service-connected 
disabilities for a period of 10 years or more prior to his 
demise, or for five years or more since discharge from 
service, nor was he entitled to such.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1310, a surviving spouse of a qualifying 
veteran may be eligible for DIC when service-connected 
disabilities were the principal or contributory cause of the 
veteran's demise.  38 U.S.C.A. § 1310 (West 1991); Hilkert v. 
West, 12 Vet. App. 145 (1999); 38 C.F.R. § 3.312 (1999).  For 
such a death to be considered service connected, it must 
result from a disability incurred or aggravated in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  A service-connected disability is the 
principal cause of death when the disability singly or 
jointly was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death", or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (1999); see 
also Lathan v. Brown, 7 Vet. App. 359 (1995).

The surviving spouse of a veteran however cannot receive DIC 
benefits under 38 U.S.C.A. § 1310 if the cause of death of 
the veteran was the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301(a), 
(b) (1999).  "Willful misconduct" is defined as an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences and must be the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(1),(3) (1999).  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for 
favorable action that the precipitating mental unsoundness be 
service connected.  Whether a person, at the time of suicide, 
was so unsound mentally that he or she did not realize the 
consequence of such an act, or was unable to resist such 
impulse is a question to be determined in each individual 
case, based on all available lay and medical evidence 
pertaining to his or her mental condition at the time of 
suicide.  The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate  motive for suicide is shown by 
the evidence, the act will be considered  to have resulted 
from mental unsoundness.  A reasonable adequate motive for 
suicide may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  38 C.F.R. § 3.201.

As with any other type of claim, a claimant seeking service 
connection has the initial burden of showing that the claim 
is well grounded.  38 U.S.C.A. § 5107; see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  For a claim to be well 
grounded, there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998). 

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required.  Grottveit v. 
Brown, 5 Vet. App. at 93; see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  A lay person is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995).

In this case the appellant asserts that the veteran committed 
suicide because of depression and other psychological 
problems associated with his service-connected disabilities.  
Review of the evidence however shows that the appellant's 
claim is not well grounded.  The competent evidence does not 
indicate that the cause of the veteran's death is service 
related or that the service-connected disabilities caused, 
contributed to cause, or hastened his demise.

Prior to the veteran's demise, service connection was in 
effect for arteriosclerotic heart disease with postoperative 
coronary bypass graft, rated at 60 percent; arteriosclerotic 
peripheral vascular disease of the lower extremities, rated 
at 40 percent; abdominal aortic aneurysm, rated at 20 
percent; arthralgia of the low back, rated at 10 percent; 
diabetes mellitus, rated at 10 percent; and bilateral hearing 
loss and an incisional hernia, each separately rated at zero 
percent.  A certificate of death reflects that the veteran 
died on March [redacted], 1998 as a result of an intraoral handgun 
wound to the head.  It also shows that an autopsy was 
performed by a medical examiner, and the examiner determined 
that the death resulted from suicide by an apparent self-
inflicted handgun wound to the head.  The service medical 
records show only that on psychiatric evaluation in 
conjunction with the Special Board of Flight Surgeons 
examination in August 1974 although the veteran described no 
current emotional conflicts or psychiatric disturbances, 
examiners found that he was basically a passive, mildly 
depressed, detached individual who had suffered repeated 
situational stress and disappointment over the past number of 
years.  In spite of this however the veteran appeared 
basically well adjusted and from a neuropsychiatric 
standpoint exhibited no disorders which would prohibit him 
from flying.  Service medical records were otherwise 
negative.  The medical evidence subsequent to service fails 
to show that the veteran had a mental disorder.  Private 
medical reports from Arlington Memorial Hospital dated in 
1992 merely show complaints of depression associated with 
being in withdrawal, and a 1995 discharge summary from Baylor 
University Medical Center shows that the veteran was not 
suicidal or homicidal and had no grave judgment impairment.  
There is no competent evidence of record indicating that the 
veteran had a mental disorder, that the cause of his death 
was related to service, or that any of his service-connected 
disabilities caused, contributed to cause, or hasten his 
demise.  There is no competent medical evidence of record to 
substantiate the appellant's assertions.

In the alternative, the Board acknowledges that Section 3.302 
provides that suicide is evidence of mental unsoundness and, 
absent a reasonable adequate motive, is considered to be the 
result of mental unsoundness.  Nonetheless, the appellant's 
claim remains not well grounded.  That regulatory provision 
does not provide for direct service connection for "mental 
unsoundness."  Elkins v. Brown, 8 Vet. App. 391, 397-98 
(1995); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992).  
The criteria of 38 U.S.C.A. §§ 1110, 1112, and 1310 still 
must be met.  Elkins, supra; Warren v. Brown, 6 Vet. App. 4, 
5 (1993).  Even if assuming, while not conceding, that the 
veteran was mentally unsound, there is no medical evidence of 
record showing that he had a mental disability which was 
incurred in or aggravated by service, that he had a psychosis 
which was manifest to a compensable degree within a year 
after service, or that any of his service-connected 
disabilities caused or proximately caused his mental 
unsoundness.  Again, the certificate of death and post-
service VA and non-VA medical reports are silent.  Given the 
absence of medical evidence establishing a nexus between the 
cause of the veteran's death and service or any service-
connected disability, the Board must find the appellant's 
claim not well grounded.  The appellant's assertions, without 
competent medical evidence, will not suffice.  See generally, 
Elkins, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Throughout the pendency of her appeal, the VA apprised the 
appellant of evidence needed to complete her application, see 
38 U.S.C.A. § 5103(a) (West 1991), and because the appellant 
has failed to submit a well grounded claim, the VA has no 
duty to assist.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).

The appellant also seeks eligibility for DIC benefits under 
38 U.S.C.A. § 1318 (West 1991) and 38 C.F.R. § 3.22 (1999).  
Regarding this matter, the Board notes that in February 1997 
entitlement to individual unemployability was granted 
effective September 1, 1996.  Nonetheless, because the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded, i.e., denied, and 
because the evidence shows that the veteran was not in 
receipt of or entitled to receive a total disability rating 
for a period of 10 years or more immediately preceding death, 
or continuously for a period of not less than five years from 
the date of the service discharge, the requisite criteria for 
eligibility for benefits in this respect have not been met.  
The Board also points out that the appellant has not raised 
any allegation of clear and unmistakable error of any prior 
rating action or any allegation that hypothetically the 
veteran would have been entitled to receive benefits for the 
requisite time period.  38 U.S.C.A. § 1318; Marso v. West, 13 
Vet. App. 260 (1999); Cole v. West, 13 Vet. App. 268 (1999); 
Wingo v. West, 11 Vet. App. 307 (1998); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  As such, this matter must be 
denied as well.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

